Owen, J.
(dissenting). I think the complaint sufficiently alleges that Fred S. Schmidt was employed by the Wisconsin Sugar Company to act as chauffeur for John Schmidt, an employee of the Wisconsin Sugar Company, whose employment by the company required the use of an automobile which, together with the chauffeur, was furnished by the company, and the only question arising is whether the employment is dangerous to life or limb. If so, it is condemned by sec. 1728a,-Stats,, and the employer is liable for the damages proximately resulting from such employment.
It is held in the opinion of the court that service as chauffeur of an automobile is a safe employment for a boy eleven years old as a matter of law® To this I cannot subscribe. It readily may be conceded that a passive automobile is a harmless instrumentality, and that it is not a dangerous agency when operated by a careful and competent driver. Its safe operation, however, demands care, caution, judgment, prudence, skill, and alertness, — attributes which are not fully developed in children.eleven years of age. When an automobile is operated by a careless and incompetent person, it is a matter of common knowledge that it is a source of danger, not only to the occupants but to others in the highway. Accidents resulting from the careless use of automobiles are of daily occurrence. Their use is the subject of comprehensive police regulations in every state and city, and additional regulations, including the licensing of those who operate them, are continually suggested. Without statistics at hand, I hazard the assertion that they are responsible for a greater loss of life and for more personal injuries than are railroad trains, electric currents, high explosives, or any other one agency. Whether this be true or not, it is certain that *620accidents resulting from their use causing personal injuries are of such frequent occurrence that they scarcely excite comment. I do not think it can be said as a matter of law that their operation is a safe employment for a boy eleven years of age.
It seems to be assumed in the opinion that, because such employment is not specifically condemned by sec. 1728a, the legislature evidently regards such service as a safe employment. I think this assumption entirely unwarranted. There is no attempt made in sec. 1728a to enumerate every unsafe employment. If this were true, there would be no occasion for. the language of sub. (23) prohibiting “any other employment dangerous to life or limb.” The fact that other states have specifically prohibited such employment is indicative of at least a divided public opinion upon that question, which makes it rather hazardous for a court to say that such an employment is not unsafe. Neither is the fact that the legislature refrained from prescribing' criminal punishment for an infant uncler sixteen years of age for driving an automobile, when accompanied by an adult, tantamount to an assertion that it is a safe employment for boys of whatever age. Sec. 2394 — 48 requires every employer to furnish employment which shall be safe for the employees therein.
It has been held by this court that whether such employment is safe is a jury question. Van de Zande v. C. & N. W. R. Co. 168 Wis. 628, 170 N. W. 259, and cases there cited. The same rule should obtain under the statute here in question, and I do. not understand that the court holds that whether a given employment offends against the statute under consideration may not give rise to a jury question. In my opinion the demurrer should have been overruled and the plaintiff given the opportunity for making proof of the allegation of the complaint.